Bates, Judge,
delivered the opinion of the court.
The promissory note which is the foundation of this action, was for a certain sum of money, “ with ten per cent, interest thereon till paid;” and the only question is, did it bear interest during the period of time between its date and its maturity ?
We have not the slightest doubt that it did. It was the intention of the parties thatit should be paid at a particular specified time, with interest. The contract for the payment of interest is as specific, legal and binding as any other part of the contract, and we have no right to annul it. If the parties had meant that it should not bear interest, they would not have said that it should. They had a legal right to contract for the payment of interest, and they did so in unequivocal language.
The case of Ayres v. Hayes is relied on by the appellants as governing this case. An examination of that case will show that the conclusion arrived at, with “ considerable doubt,” was based upon the facts peculiar to that case. It is no precedent for any other case, not having the same 'peculiarities.
Judgment affirmed.
Judges Bay and JDryden concur.